DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 6, 13, 14, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Martino Gonzalez et al. (US 2008/0099611), hereinafter referred to as “Gonzalez”.
Regarding claims 1 and 9, Gonzalez discloses an auxiliary power unit enclosure (paragraphs [0001] – [0004]; Figs. 3 and 4) of an aircraft comprising: a space frame (10) configured to carry a load (space frame 10 is referred to as a support structure which would be capable of carrying a load) and defining an auxiliary power unit compartment (Fig. 9), wherein the space frame comprises a plurality of frame elements (12, 13, 18, 22, 23) coupled together at a plurality of nodes (Fig. 9 shows that frame elements intersect at various nodes or connection points); and a fairing (9) coupled to and surrounding the space frame (Figs. 4 and 16; paragraph [0111]).  
Regarding claims 5 and 13, Gonzalez discloses that the plurality of frame elements of the space frame comprises: a plurality of annular frame elements (12, 13, Fig. 23) spaced apart from each other along a longitudinal axis of the space frame; a plurality of longitudinal frame elements (elements 22 on the sides of the frame) coupled to the plurality of annular frame 22 in the middle portion of the frame) coupled to at least one of the plurality of annular frame elements and the plurality of longitudinal frame elements proximate to the plurality of nodes (Fig. 9).  
Regarding claims 6, 14, and 18, Gonzalez discloses that each one of the plurality of diagonal frame elements extends between a diagonally opposed pair of the plurality of nodes formed at intersections of a longitudinally adjacent pair of the plurality of annular frame elements and a radially adjacent pair of the plurality of longitudinal frame elements (Fig. 9).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 – 4, 11, 12, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez.
Regarding claims 2, 11, 19, and 20, Gonzalez does not specify the materials of the space frame and the fairing, wherein: the space frame is formed of a first material having a first critical temperature; the fairing is formed of a second material having a second critical temperature; and the second critical temperature is less than the first critical temperature.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use a first material having a first critical temperature for the space frame and a second material having a second critical temperature for the fairing, wherein the second critical temperature is less than the first critical temperature, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the 
Regarding claims 3, 4, and 12, Gonzalez does not each that the first material of the space frame comprises a metallic material; and the second material of the fairing comprises a composite material; and that the metallic material comprises at least one of titanium, corrosion resistant steel, and a metal matrix composite; and the composite material is a fiber-reinforced polymer.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to use any of the claimed materials for the space frame and the fairing, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.

Claims 7, 10, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez in view of Meseguer Mata et al. (US 2012/0132746), hereinafter referred to as “Mata”.
Regarding claims 7, 10, and 15, Gonzalez discloses that the fairing comprises: a plurality of stiffeners (29) coupled to at least one of the plurality of annular frame elements (Figs. 14 and 23) but fails to explicitly state that a plurality of skins are coupled to the plurality of stiffeners. However, Mata discloses a tail-cone of an aircraft with a movable fairing having a plurality of skins (lower and upper sections of the skin). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to include a plurality of skin sections to accommodate the movable fairing.

Claims 8 and 16, is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez in view of Lemire et al. (US 6,581,874), hereinafter referred to as “Lemire”.
Regarding claims 8 and 16, Gonzalez discloses that the space frame further comprises a plurality of semi-annular frame elements (23) spaced apart from each other and the plurality of annular frame elements (12, 13) along the longitudinal axis of the space frame; the plurality of longitudinal frame elements is coupled to the plurality of semi- annular frame elements at the plurality of nodes (Figs. 9 and 11); the plurality of diagonal frame elements is coupled to at least one of the plurality of semi-annular frame elements and the plurality of longitudinal frame elements proximate to the plurality of nodes (Figs. 9 and 11). However, Gonzalez fails to teach a door that is coupled to and is moveable relative to the plurality of semi-annular frame elements. However, Lemire discloses a mounting assembly for an APU having a tail-cone with a plurality of frame elements and a door (22) movable relative to those frame elements. It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to include this door taught by Lemire in order to provide additional access to the APU compartment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTINA XAVIER whose telephone number is (571)272-9853. The examiner can normally be reached 10 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571) 270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALENTINA XAVIER/              Primary Examiner, Art Unit 3642